 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Francis Hospital and United Paperworkers Inter-national Union, AFL-CIO. Cases 15-CA-6681,15-CA-6865, and 15-RC-6231May 1, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, PENELI.O, ANDTRUESDALEOn January 10, 1979,' Administrative LawJudge Richard J. Boyce issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief. TheGeneral Counsel also filed a limited exception anda supporting brief.Subsequently, on August 10, the National LaborRelations Board remanded the proceeding, order-ing that the record be reopened and a further hear-ing held on certain allegations,2in light of the Su-preme Court's decision in N.L.R.B. v. Baptist Hos-pital, Inc.3On September 9, the Charging Partymade a motion before the Administrative LawJudge to withdraw the charges which were to bethe subject of the new hearing. AdministrativeLaw Judge Boyce denied that motion because itfailed to particularize the allegations of the com-plaint which were to be withdrawn, and becausehe concluded that the motion would more properlybe made before the Board. Thereafter, on Novem-ber 8, the Charging Party filed directly with theBoard a request for permission to make a specialappeal from the Administrative Law Judge's rulingand/or file a motion to withdraw the complaint al-legations which had been remanded by the Board.Respondent filed a brief in opposition to themotion, and the General Counsel filed a responseindicating that he did not oppose the motion. TheBoard, on January 2. 1980, granted the ChargingParty's motion to withdraw the remanded allega-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-All dates herein are in 1979, unless otherwise indicated.2 These allegations charged that Respondent had violated Sec. 8(a)(I)of the Act by telling employees that anyone signing or caught with unioncards, or signing a card on hospital time, would be terminated, and bylimiting union activities to its lounge and cafeteria when there were nosuch restrictions on Respondent's antiunion activities.3 439 U.S. 1065 (1979)249 NLRB No. 17ings,4and conclusions5of the Administrative LawJudge.The General Counsel contends that Respondentviolated Section 8(a)(l) of the Act by deliberatelyattempting noncompliance with the requirements ofExcelsior Underwear Inc.6 Three factors are urgedin support of this position. First, even though Re-spondent's computer, which was used to preparethe list, contained employees' full names, Respond-ent submitted a list which disclosed only surnamesand first and middle initials.7Second, after provid-ing this list, Respondent discovered that many ofthe addresses supplied were incorrect, and failed toprovide the corrected addresses to the RegionalOffice.8Third, there is testimony that an employeeheard one of Respondent's supervisors say that Re-spondent was forced to give the Union a list of ad-dresses, but "no[t] necessarily good ones." The Ad-ministrative Law Judge dismissed the allegationfinding that it was "without supporting legal doc-trine and thus devoid of merit."We agree with the Administrative Law Judge'sdismissal of this allegation, because the evidencedoes not support the conclusion that Respondentwillfully provided misleading information, or inten-tionally sought to frustrate the Board's processes.However, we do not foreclose the possibility offinding that an employer may violate Section4 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examine. the record and find no basis for reversing his findings.The Administrative Law Judge stated that Bessie Horad and Mary Jef-ferson testified that Helen McAlmond proposed the selection of an LPNrepresentative to meet with management A careful review of the recordreveals that no such testimony was given by these two witnesses. How-ever, as noted and credited by the Administrative Law Judge, testimonyto this effect was given by Linda Reagans Having granted Charging Party's motion to withdraw the remandedcomplaint allegations, we make no findings in regard to the Administra-tive Law Judge's conclusions that Respondent violated Sec. 8(a)(1) of theAct by the conduct described in his Decision, Sec. V, subsec. A(d) andB(a), (b), and (d), except as (d) relates to the incident involving Hutsonand Robinson, and sec. VI, subsec. G and IIn par, I(g) of his recommended Order, the Administrative Law Judgeprovided that Respondent shall cease and desist from "in any othermanner" interfering with, restraining, or coercing its employees in the ex-ercise of the rights guaranteed them by Sec. 7 of the Act. However, theBoard's policy is that such an order is warranted only where a respond-ent is shown to have a proclivity to violate the Act, or has engaged insuch egregious or widespread misconduct as to demonstrate a generaldisregard for the employees' fundamental statutory rights. HickmorrFoods, Inc., 242 NLRB No. 177 (1979). We find that the broad injunctiveorder issued against Respondent is not warranted in this case.In addition to the foregoing, the Conclusions of Law hereinreflect theAdministrative Law Judge's finding that Respondent violated Sec. 8(a)X1)of the Act by confronting employee Gail Robinson about "rumors" thatshe had been passing out union cards on hospital time, which the Admin-istrative Law Judge inadvertently omitted from his Conclusions of Law.8 156 NLRB 1236 (1966).Some employees had no middle initial listed, and many employeesshared surnames, and in some instances, surnames and first initials.I There is no proof that corrected addresses were requested. ST. FRANCIS HOSPITAL1818(a)(1) where the facts reveal such conduct. Thebare fact that a list with surnames and first andmiddle initials was provided does not show that thelist was the product of an intent to frustrate com-munication or impede Board processes. Nor doesthe fact that Respondent failed to volunteer ad-dresses which had been updated after the list wassent to the Regional Office.9The addresses pro-vided by Respondent were not shown to be any-thing other than the most recent ones contained inRespondent's computers at the time the list wasdrawn up. The only evidence which tends to sup-port the conclusion that Respondent's actions con-stituted willful misconduct is found in the testimo-ny that a supervisor said Respondent was forced togive the Union employees' addresses, but "no[t]necessarily goods ones." We find that this state-ment, standing alone, is insufficient to establishwillful or intentional misconduct, given the lack ofother evidence indicative of such an intention.CONCLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time, hourly em-ployees, including office and plant clerical employ-ees, excluding all professional employees, confiden-tial employees, nuns, guards, and supervisors as de-fined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within themeaning of Section 9(b) of the Act.4. By interrogating employees as to how theyfelt about the Union; by asking an employee howshe intended to vote in the NLRB election, andhow she thought other employees felt about theUnion; by asking employees to report card solicita-tion and other such activities and developments; byconfronting an employee about rumors that she hadpassed out union cards on hospital time, all asfound herein, Respondent in each instance violatedSection 8(a)(1) of the Act.5. By telling employees that Respondent did nothave to or would not bargain with the Union, thatemployee loans would be discontinued "as long asunion activity was going on"; by telling an employ-ee that if she were "caught" with union cards ormaterials, she would be punished "to the maxi-mum"; and by saying to an employee that shecould "pass more cards" behind a closed than anopen door, and that she should be careful whereTIhe updating occurred in the nolrmal course f buiness after nilllW -2 forms mailed out hy Respondent were returned hecause of irorre Iaddressesshe went and what she said because she was beingwatched and reported upon, thereby creating theimpression that her union activities were under sur-veillance, all as found herein, Respondent in eachinstance further violated Section 8(a)(1).6. By threatening employees that the respiratorytherapy department would or could be contractedout should the Union get in; and by telling an em-ployee that Respondent would not give any moneyfor raises "until the union activities ceased," all asfound herein, Respondent in each instance commit-ted additional violations of Section 8(a)(1).7. By encouraging employees to complain tomanagement about their working conditions andholding out the prospect of remedial action, for thepurpose of undermining support of the Union; bypromising to hold future employee meetings "sowe could all sit down and communicate with eachother about our problems and solutions to thoseproblems," to undermine support of the Union; andby promoting the formulation of an in-house com-mittee to represent the LPNs in dealing with man-agement concerning their conditions of employ-ment, and conducting a poll to select members forsuch a committee, also to undermine the Union, allas found herein, Respondent in each instance com-mitted yet further violations of Section 8(a)(l).8. By making promises to employees that a wageand salary survey being conducted would result inadjustments of wages and salaries, but only if theUnion did not get in, and that "things would bebetter," etc., under the new hospital leadership; andby threatening that, if the Union were voted in,wages would revert to the statutory minimum,fringe benefits would be "cut out," and bargainingwould start "from there," all as found herein, Re-spondent in each instance additionally violated Sec-tion 8(a)(1).9. By its repeated emphasis on the likelihood of astrike, should the Union get in, and its attendantemphasis on strike violence and job loss throughstriker replacement, as found herein, Respondentconveyed to employees the impression that theirselection of the Union to represent them would beboth a futility and a cause of economic harm andphysical danger, and in so doing further violatedSection 8(a)(l).10. The unfair labor practices found herein affectcommerce within the meaning of Section 2(6) and(7) of the Act.11. The unfair labor practices found herein war-rant setting the election aside and directing asecond election.S T .F R A N C I S H O S P I T A L 1 81~~~~~~~~.  182DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,St. Francis Hospital, Monroe, Louisiana, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees as to how they feelabout United Paperworkers International Union,AFL-CIO, or any other labor organization, howthey intend to vote in an NLRB election, or howthey think other employees feel about the Union;asking employees to report card solicitation andother such activities and developments; and con-fronting employees about rumors that they havebeen passing out union cards on hospital time.(b) Telling employees that it does not have to orwill not bargain with the Union, that employeeloans will be discontinued as long as union activityis going on, and that employees "caught" withunion cards will be punished "to the maximum";and creating the impression that employees' unionactivities are under surveillance.(c) Threatening employees that the respiratorytherapy department will or may be contracted outshould the Union get in, and telling employees thatit will not give any money for raises until union ac-tivities cease.(d) Encouraging employees to complain to man-agement about their working conditions and hold-ing out the prospect of remedial action, for thepurpose of undermining support of the Unio,,n;promising to hold future employee meetings to dil.cuss "our problems and solutions to those prob-lems," to undermine support of the Union; promot-ing the formation of an in-house committee to rep-resent the LPNs in dealing with management con-cerning their conditions of employment; and con-ducting a poll to select members for such a com-mittee, also to undermine the Union.(e) Making promises to employees that a wageand salary survey being conducted will result inadjustments of wages and salaries, but only if theUnion does not get in, stating that "things wouldbe better," etc., under the new hospital leadership;and threatening that, if the Union is voted in,wages will revert to the statutory minimum, fringebenefits will be "cut out," and bargaining will start"from there."(f) Conveying to employees the impression, byits repeated emphasis on the likelihood of a strikeshould the Union get in, and its attendant emphasison strike violence and job loss through striker re-placement, that their selection of the Union to rep-resent them would be both a futility and a cause ofeconomic harm and physical danger.(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them under Section 7 ofthe Act.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its hospital in Monroe, Louisiana,copies of the attached notice marked "Appen-dix."'o Copies of said notice, on forms provided bythe Regional Director for Region 15, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the election con-ducted on March 17, 1978, among the Employer'semployees be, and it hereby is, set aside, and thatCase 15-RC-6231 be, and it hereby is, severed andremanded to the Regional Director for Region 15fox the purpose of conducting a new election atsuch time as he deems that circumstances permitthe free choice of a bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]'O In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of appeals enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.--- ---- ST. FRANCIS HOSPITAL183WE WILL NOT interrogate employees as tohow they feel about the United PaperworkersInternational Union, AFL-CIO, or any otherlabor organization, how they intend to vote inan NLRB election, or how they think otheremployees feel about the Union; nor will weask employees to report card solicitation andother such activities and developments, orconfront them about "rumors" that they havebeen passing out union cards on hospital time.WE WILL NOT tell employees that we do nothave to or will not bargain with the Union,that employee loans will be discontinued aslong as union activity is going on, and thatemployees "caught" with union cards will bepunished "to the maximum"; and WE WILLNOT create the impression that employees'union activities are under surveillance.WE WILL NOT threaten employees that therespiratory department will or may be con-tracted out should the Union get in; and WEWILL NOT tell employees that we will not giveany money for raises until the union activitiescease.WE WILL NOT encourage employees to com-plain to management about their working con-ditions and hold out the prospect of remedialaction, for the purpose of undermining supportof the Union; nor will we promise to holdfuture employee meetings to discuss "ourproblems and solutions to those problems,"again to undermine support of the Union; andWE WILL NOT promote the formulation of anin-house committee to represent the LPNs indealing with management concerning theirconditions of employment, nor will we con-duct a poll to select members for such a com-mittee, also to undermine the Union.WE WILL NOT make promises to employeesthat a wage and salary survey being conductedwill result in adjustments of wages and sala-ries, but only if the Union does not get in, andstate that "things would be better," etc., undernew hospital leadership; nor will we threatenthat, if the Union is voted in, wages revert tothe statutory minimum, fringe benefits will be"cut out," and bargaining will start "fromthere."WE WILL NOT emphasize the likelihood of astrike, should the Union get in, nor will weemphasize strike violence and job loss throughstriker replacement, thereby conveying to em-ployees the impression that their selection ofthe Union to represent them would be both afutility and a cause of economic and physicalharm.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed under Section7 of the Act.ST. FRANCIS HOSPITALDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thisconsolidated matter was heard before me in Monroe,Louisiana, on September 11-15, 1978.The charge in Case 15-CA-6681 was filed on October25, 1977, and that in Case 15-CA-6856 on April 26,1978, both by United Paperworkers International Union,AFL-CIO (herein called the Union). The complaint inCase 15-CA-6681 issued on December 7, 1977, wasamended at the start of the hearing, and alleges that St.Francis Hospital (herein called the Respondent) violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended. The complaint in Case 15-CA-6856issued on July 7, 1978, was amended on July 13 andAugust 15, and alleges further violations of Section8(a)(1) by Respondent.An election in Case 15-RC-6231 was held on March17, 1978, among Respondent's hourly paid employees. Itderived from a petition filed by the Union on January 16,1978, and a Stipulation for Certification Upon ConsentElection approved by the Acting Regional Director forRegion 15 on February 14. The final election tally was303 votes for, and 339 against, the Union, with 32 chal-lenged ballots.The Union filed objections to the conduct of the elec-tion on March 24; and, on July 7, the Acting RegionalAttorney issued a Report on Objections in which, con-cluding that some of the objections "raise substantial andmaterial issues which can best be resolved after a hear-ing," he ordered that such hearing be consolidated withthat to be held in Case 15-CA-6856 because of the coin-cidence of the issues. Also on July 7, the Acting Region-al Director issued an order consolidating Case 15-CA-6681 with the then-consolidated Cases 15-CA-6856 and15-RC-6231 "for the purpose of hearing, ruling, and de-cision by an Administrative Law Judge."I. JURISDICTIONRespondent is a nonprofit hospital located in Monroe,Louisiana, owned and operated by the Franciscan Mis-sionaries of Our Lady, a religious organization. Itsannual gross revenues exceed $250,000 and it annuallypurchases directly from outside Louisiana goods and ma-terials worth over $50,000.Respondent is a health care institution within themeaning of Section 2(14) of the Act, engaged in and af-fecting commerce within the meaning of Section 2(6)and (7).1. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.ST. FRANCIS HOSPITAL 183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll. ISSUE SThe complaint in Case 15-CA-6681 alleges that Re-spondent committed 15 assorted violations of Section8(a)(l) from August to November 1977, and that it vio-lated Section 8(a)(3) and (I) in September and November1977 by imposing certain restrictions upon employeesTrudie Wheeler and Shirley Gray.The complaint in Case 15-CA-6856 alleges that Re-spondent violated Section 8(a)(l) in 53 particulars fromJanuary to April 1978.1 Respondent's answers deny anywrongdoing.The objections matter raises the additional questionwhether Respondent's conduct during the pendency ofthe election interfered with free voter choice, requiringthat the election be rerun.IV. RESPONDFNT'S 1977 (PREPETITION) CONDUCIA. The September O'Donovan MeetingsFacts: Sister Mary Magdalene O'Donovan was Re-spondent's president and an admitted supervisor at allrelevant times until March 1, 1978. She learned of theunion campaign on August 29, 1977, while on a trip toAtlanta. Upon her return to Monroe on September 1,and for several days thereafter, she gave substantially thesame speech to 15 or 16 different groups of employees.She followed a script provided by a New Orleans laborlaw firm for the most part, although, as developedbelow, she did depart from the text on occassion.The script reveals that O'Donovan began each speechby describing the union campaign as "a very seriousmatter," after which she told of past unsuccessful at-tempts to organize Respondent's employees and those ofaffiliated health care institutions in Baton Rouge. Shespoke of "a lot of big promises" made by the unions inthose instances, and of their failure to "follow through"on them. She then advised: "Don't sign a union card.And don't get involved with the Union in any way."Signing a card, she declared, would be like "signing ablank check for the Union," and would "obligate you"to observe the Union's internal rules, and could "subjectyou to being fined if you do not." She cautioned that"getting involved with the Union can lead you straightinto the middle of strikes and other union problems."O'Donovan continued, per the script, that the Union"has all kinds of tricks" to induce employees to signcards, such as falsely claiming that others have signed,and advised that such claims be met by a request that theorganizer "show you the other card." Unions also make"all kinds of big promises" to obtain signatures, she wenton, but have "no way of guaranteeing" them; indeed,"union promises have a way of turning into union strikes,just like those that have occurred at hospitals all overthe country."O'Donovan asserted, according to the script, that, ifthe Union got in and there were a strike, "you would notget paid, and we Sisters could cut off all of your bene-fits"; "you would not get any unemployment compensa-tion"; and "lastly, and most important, you could loseI No opinion is expressed in this Decision concerning the legality ofconduct not specifically alleged to have violated the Actyour job in a union strike" because "the Sisters wouldhave the legal right to replace you with new workers"and "would be under no obligation to make room foryou even when the strike was over." She then describedan I l-week strike of hospital employees in Lake Charlesthat "cost many of them their jobs and all of the strikersa lot of lost pay and misery." She suggested that the em-ployees ask the Union's organizers about that.O'Donovan stated, as shown by the script, that whilethe Union "may be fine" for a manufacturing plant,"unions simply have no place in a hospital where ...we deal with life and death situations"-"the Union hasno interest whatsoever in patient care, and has no real in-terest in you except they want a lot of your money."She cautioned against "making a mistake you [will]regret for the rest of your life," and urged the employeesto say they are "not interested" if approached. Signing acard, she summarized, "would be the beginning of aseries of evils which could end up in an economic strikein which you, your family, and our patients wouldsuffer."O'Donovan testified that she departed from the textonly to announce that she "would not continue any per-sonal loans as long as union activity was going on." Ithad been her frequent practice, using hospital funds andwith the knowledge of the board of directors, to loanmoney to employees "in dire distress," especially thoseneeding money to clothe their children or pay Monroe's"exorbitant" utility bills. The loans were repaid by pay-roll deduction.Two of the employees, Gail Robinson and PattyThompson, testified that O'Donovan stated to theirgroups that anyone signing a union card "on hospitaltime," would be fired. Two others, Christine Degrateand Mary Wilson, testified that O'Donovan declared thatanyone signing or "caught" with cards would be "termi-nated immediately" or "automatically terminated." De-grate, Wilson, and Bessie Horad recalled O'Donovan'sasking that the employees report card-solicitation activi-ties to her. Robinson and Horad further testified thatO'Donovan told their groups that Respondent did nothave to or would not bargain with the Union, whileCathy Thompson remembered O'Donovan's saying thatRespondent would bargain in good faith should the timecome, but would say "no" to all union demands.O'Donovan denied making any discharge threats,asking the employees to report of others' union activities,or saying that Respondent did not have to bargain withthe Union. Gerald Foster testified that, in the meeting heattended, O'Donovan made no discharge threats, nor didshe ask that the employees inform on one another.The assertions above described, attributed to O'Dono-van by the six named employees, are credited. Each ofthe six conveyed great testimonial earnestness, togetherwith a seeming ability to recall and relate detail with ac-curacy. On the other hand, while O'Donovan's appear-ance and demeanor were above reproach, her denials ofthese assertions were of a mechanical nature, carryinglittle conviction. Foster's corroboration of her was ofminimal value, given his limited exposure to her speech-es. ST. FRANCIS OSPITAL185Conclusions: It is concluded that O'Donovan violatedSection 8(a)(1) substantially as alleged at one or theother or all of the September meetings by:(a) Saying that the loans would be discontinued "aslong as union activity was going on."(b) Asking that the employees report card-solicitationactivities to her.(c) Saying that Respondent did not have to or wouldnot bargain with the Union, which imparted to the em-ployees a sense that their organizational efforts would bea futility.(d) Saying variously that anyone signing or "caught"with union cards, or signing a card "on hosptial time,"would be terminated.2B. Restrictions on Solicitation and MovementFacts: Trudie Wheeler, a credit clerk in the businessoffice, perhaps was the Union's foremost advocateamong Respondent's employees. She made the initialcontact with the Union in July 1977, and was active inthe distribution of union cards starting in late August. Onthe morning of September 1, she made an open declara-tion of her card-soliciting activities and intentions toGerald Foster, business office manager, who promptlyconveyed the information to his superiors.Wheeler's normal work routine up to that time re-quired her to visit various departments of the hospital"several times daily," and she sometimes used those oc-casions to promote the Union. She testified credibly andwithout refutation that, on September 1, Nadine Odomtold her that she no longer was to visit the several de-partments, but rather was to stay at her desk and rely onthe telephone. Odom added that she was to be toldwhenever Wheeler left her work area, and where shewas going and when she would be back; and that shewould be accompanying Wheeler whenever Wheelerwent to the lounge to smoke. Odom further stated thatWheeler was to be careful where she went and what shesaid in the hospital because people were watching herand reporting back to O'Donovan.Wheeler was not the only one to be restricted inmovement. Her officemate, Shirley Gray, testified credi-bly and without refutation that Odom began to escorther to and from the emergency room, where Gray wentdaily to pick up work, at or about the same time. Therestrictive regimen imposed on Wheeler and Gray lastedabout 2 weeks.Wheeler additionally testified that Foster told her onSeptember I that she was to have one 15-minute breakper day, which was to be treated as hospital time, andI The general rule is that prohibhitons against organizational actis ity"on company time." as distinguished from time in the actual perfolrmanceof job duties, unlawfully impinge upon employee rights Eg, Plautvr I1dmProductv Corp., 238 NLRB 135 (1978); Evsvex Inernationalu Inc. 211NLRB 749. 750 (1974). The Supreme Court. stlating that the Board isunder no congressional constraint "to apply different principles :ohospitals because of their p:itient-care functins." has held that "theBoard's general approach of requiring health care facilities to permit em-ployee solicitation and distribution during nonworking time in nolslsork-ing areas. where the facilit has not justified the prohihitinls a ncccs',larto avoid disruption of health care operatilis oir disturhbalce of patients. isconsistent with the Act B" eth Israel Hlorpital v L.R B, 437 r S 481.507 (1978) The present record corntai no showing of such iiti.itionone 30-minute break, which was for lunch and was to beher own time; and that she was to confine her card-solic-iting activities to the 30-minute break and to the loungearea. Mary Wilson, an outpatient insurance clerk, testi-fied that she heard Foster say much the same thing, andthat he warned that "anyone caught talking or discussingthe Union anytime during hospital time would be auto-matically terminated." Foster concededly told Wheelerthat he did not want to see her "engaged in union activi-ty on hospital time," but assertedly elaborated that shecould solicit signatures during "breaks and before andafter working hours." He testified that the lunch break"was permissible" for soliciting, neglecting specific com-ment on the 15-minute break. Wheeler and Wilson wereconvincing that he ruled out the shorter break, and arecredited.Similarly, Wheeler testified credibly and without refu-tation that Odom told her on September 7 that her 15-minute break was hospital time, that her 30-minute breakwas her own time, and that she was to distribute cardsonly on her own time, and only in the lounge or thecafeteria. In addition, Tom Hutson, the chief medicaltechnologist, admittedly "confronted" one of his secre-taries, Gail Robinson, on September 9 about "rumors"that she had been "passing out cards and talking withemployees on hospital time." Hutson recalled warningher: "[l]f you are going up there and talk to employeeson the hospital's time other than business ...you don'tdo that."Respondent's personnel policies manual, in effect atrelevant times, prohibits "soliciting for charity, for gam-bling, raffling, commercial selling, or commercial serv-ices ...either by employees themselves or by personsoutside the hospital organization at any time and any-where on the hospital premises, either while on or offduty," unless approved by the hospital administrator.The record is replete with instances in which Respond-ent campaigned openly against the Union throughout thehospital by means of signs and banners, and in which so-liciting took place unrelated to the union situation.On September 7, in a development related to those justdescribed, Respondent closed a second door leadingfrom Wheeler's work area. Explaining, Foster testifiedthat he had "received much information" that Wheeler"was seen in other parts of the hospital ...distributingunion cards and talking about the Union," and, "to pro-tect her from getting fired ...I had her door closed."After the door had been closed about 20 minutes, how-ever, Odom reopened it with the observation thatWheeler could "pass more union cards" behind a closeddoor than an open door.On November 10, the door again was closed. A flowerarrangement was placed in front of it, and a sign wasposted directing people to another door. Shirley Gray,who worked alongside Wheeler, credibly testified thatOdom stated at the time that it had been determined thatWheeler and Gray "had to be supervised more closely."Wheeler, having initially testified that Odom said thepurpose was to enable her to see Wheeler better, latertestified that she could not recall if Odom gave a reasonConclusions: It is concluded that Respondent violatedSection 8(a)(l) substantially as alleged by:ST. FRANCIS HOSPTAL 85 186DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Odom's restricting Wheeler to her desk, requiringthat she report whenever leaving, and accompanying herto the lounge to smoke. This plainly was intended tostifle Wheeler's union activities, applied only to Wheeler(and, in part, to Gray), was not in conformity with avalid no-solicitation rule, and was not warranted by anydemonstrated business justification. 3(b) Closing the second door leading from Wheeler'sand Gray's work area. The purpose again, as Foster ad-mitted, was to stifle Wheeler's and perhaps Gray's unionactivities, without convincing showing of an overridingbusiness justification.4(c) Odom's creating the impression that Wheeler'sunion activities were under surveillance by stating thatshe could "pass more cards" behind a closed door thanan open door, and that she should be careful where shewent and what she said because she was being watchedand reported on to O'Donovan.(d) Foster's and Odom's ruling out the 15-minute breakperiod for union solicitation, and limiting such activitiesto the lounge and the cafeteria, when there was no suchterritorial limitation upon Respondent's antiunion activi-ties; and Hutson's confronting Gail Robinson about"rumors" that she had been "passing out cards ...onhospital time."5C. Other Incidents-Gerald FosterFacts: Trudie Wheeler testified that, during the after-noon of August 31, 1977, while she was in Foster's officechecking on an account, he stated:I know about the union meeting y'all are attendingtonight, so I want you to know that Sister Magda-lene [O'Donovan] does not have to negotiate, shedoesn't have to bargain, she does not have to honora union contract.Foster explained, according to Wheeler, that Respondentdid not have to bargain because it was a nonprofit orga-nization run by a religious order.The next day, according to Wheeler, when she toldFoster of her role in the organizational effort, he an-nounced that if he ever caught her with union cards orother materials, he would punish her "to the maximum."It was in this same conversation that Foster definedWheeler's break situation as previously described.Regarding the August 31 conversation, Foster testifiedthat Wheeler, not he, broached the subject of a unionmeeting, telling him "in strict confidence" that there wasto be one. Foster denied having said that Respondentcould refuse to bargain, testifying that he instead saidthat it would have to agree to the Union's demands.: Stein Seal Company, 237 NLRB 996 (1978). It is unnecessary to passon the contention that this conduct also vioidted Sec 8(a)(3) inasmuch assuch a finding would not affect the remedy.See the preceding footnote.See fn. 2, supra. The General Counsel's contention is rejected thatthe no-solicitation rule set forth in Respondent's personnel policiesmanual violates Sec. 8(a)(1). This is not alleged in either complaint, andwas not litigated. Moreover, the rule by its terms does not apply to unionactivity, and there is no evidence that restrictions imposed on that activi-ty derived from Respondent's construction of the rule.The next day, according to Foster, Wheeler came tohim "very upset and mad" because she had learned thathe had violated her confidence of the day before. Fosterrecalled defending that he had acted within his responsi-bilities as a member of management, comparing Re-spondent's situation to that of a burning house.Foster is credited that Wheeler, and not he, first men-tioned the union meeting. His version seems the morecredible in that respect, particularly in light of his de-tailed and plausible description of Wheeler's displeasurethe next day at having had her confidence breached.Otherwise, however, Wheeler is credited to the extentthat their versions differ. Her recital was convincinglydetailed and rendered with assurance, while Foster's den-ials or qualifications lacked conviction.Conclusions: It is concluded that Foster violated Sec-tion 8(a)(l) substantially as alleged by:(a) Saying that, because the hospital is run by a reli-gious order, O'Donovan "does not have to negotiate,"etc., which necessarily conveyed to Wheeler a sense thather organizational efforts would be futile.(b) Saying that he would punish Wheeler "to the maxi-mum" if he ever caught her with union cards or othermaterials.It is further concluded, crediting Foster that he didnot bring up the subject of the union meeting, that hedid not unlawfully create the impression of surveillanceas alleged.D. Other Incidents-James DonaldsonFacts: James Donaldson is an admitted supervisor inlinen service. Marvin McMurray, a laundry employee,testified credibly and without refutation that he askedDonaldson in late September why he had not received a5-cent hourly raise inasmuch as he no longer workedovertime. Such a raise evidently had been withheld fromMcMurray the previous May because his income wasbeing augmented by regular overtime. Donaldson'sanswer was that O'Donovan "is not going to give anymoney until the union activities ceased."Conclusion: It is concluded that Donaldson violatedSection 8(a)(l) substantially as alleged by saying thatO'Donovan "is not going to give any money until theunion activities ceased." Respondent's argument is reject-ed that Donaldson's utterance was a permissible state-ment of the legal strictures imposed upon Respondent inthe circumstances. There is no evidence that this wasDonaldson's intent; and, even if it were, his statementwas a gross and inaccurate oversimplification bearing aninherent union-chilling effect.E. Other Incidents-Nadine Odom and BennyPaschallFacts: Mary Wilson testified that, in September 1977,Odom said something to her about a union card andgoing to O'Donovan. The transcript is too garbled at thispoint, however, to enable a determination of what wassaid or intended.6Wilsn' testimony was, as it appears in the transcript:Continued ST. FRANCIS HOSPITAL187Counsel for the General Counsel conceded during thehearing that there is no evidence of certain alleged mis-conduct by Benny Paschall.Conclusions: It is concluded that the record is not suffi-ciently clear to warrant the conclusion that Odom violat-ed Section 8(a)(l) vis-a-vis Wilson, as alleged; and thatthe allegation concerning Paschall likewise is withoutmerit for want of record support.V. RESPONDENT'S 1978 (CRITICAL PERIOD) CONDUCTA. The February 7-8 O'Donovan MeetingsFacts: As she had the previous September, O'Donovangave a number of speeches to different groups of em-ployees on February 7 and 8, 1978. She credibly testifiedthat she adhered in each instance and without exceptionto a script provided by the same New Orleans labor lawfirm that had furnished the September script. Indeed, thescript reveals that she stated early in her presentationthat she would be confining herself to it "so that no onewill be able to misquote me."'O'Donovan declared, per the script, that Respondentwas "100% against the Union," and was "convincedbeyond a shadow of a doubt that the Union would bebad for the Hospital, for the patients, and for the em-ployees." She continued that the Hospital had been es-tablished 63 years ago to serve the Monroe area, and thatit was not going to let the Union "with their history ofstrikes and trouble come in here now and break ourrecord of service to the public."O'Donovan stated that, should the Union win the elec-tion, "the only thing it would mean is that the Hospitaland the Union would sit down and bargain," and that,while Respondent would bargain in good faith, that"does not mean we have to agree with any uniondemand or proposal." She expanded that "the law" givesan "absolute, legal right to say no to any union demand,"and that, if Respondent were to do that, "it could lead toa lot of trouble" for the employees because: "The onlyweapon the Union has to try and force the Hospital toagree if we say No is to call you out on strike." "Theminute" a strike began, she went on, "your pay andbenefits stop"; "you would not even be entitled to col-lect unemployment compensation"; and "you could loseyour job."Building on the job-loss theme, O'Donovan stated that"the Hospital would have the legal right to hire newworkers" to replace those going on strike, and that it"would be under no obligation whatsoever to get rid ofthe replacements ...to make room" for the strikers"Nadine [Odom] came io m desk and told me that she had did allshe could do that there as nothing else she could do, that she'dbeen to Sr Magdalene [O'Donovanl and she also gone o Ms Dowdthat had gisen me a union card at her desk a;nd that I had receivedit"7 Loi Slaten, an office clerk. lestiied that in the speech she heardO()'Dono an depart from the text to assert that Respondent would nothave t hargain with the Union "because it as owned by he Sisters"As just mentlloned. ()i)onovan is credited that she adhered to the text,shich c ntain ls r, passage, of this character Inasmuch as ()'Dontosandid mak. tlltemenll t this effect in at least soIme of her Septemberspeeches,. as preiously foirllnd by discrediting her denials, there vouldsenm a likelihood that Siaten hd confused the Seplember aid Fchruar)speec hes"after the strike was over." She added that, "to guaran-tee the continued welfare of our patients ...we wouldbe left no choice but to replace everyone who went on astrike"; and that, the Union being "famous for callingstrikes all over the country," there would be no reasonto think things "would be any different here at St. Fran-cis Hospital."Brief mention was then made of union fees and dues,of the possibility of assessments "over and above yourmonthly dues," and of fines "that could be hundreds oreven thousands of dollars."O'Donovan mentioned that Delta Management Com-pany had been brought in "a couple of years ago" to runa survey of "all our systems, wages, benefits, and every-thing else"; that some of Delta's suggestions already hadbeen implemented; and that "we're continuing to workwith Delta Management and others to find out what elsewe can do to make this hospital a better place for every-one."The speeches closed with O'Donovan saying therewould be more meetings in the next few weeks to givethe employees "the facts on this union," after which shewas sure that they "too will be convinced that the lastthing ay of us need in this Hospital is a union with alonig history of strikes and other troubles."Conclusion: The complaint alleges that O'Donovanviolated Section 8(a)(1) during the February 7 and 8meetings by saying that, "if the Union won the election,Respondent would refuse all union demands, therebycausing the Union to call the employees out on strike,during which they would lose their jobs."While the remarks to which the General Counsel ob-jects may have been technically correct, and probablycould not be found to have violated the law if standingalone, they were-as will be seen-but the first of a mas-sive bombardment of references to an emoloyer's right tosay "no," to the Union's proclivity to strike, to employeejob-loss and other detriment in the event of a strike, etc.,the plain intent and effect of which was to impress uponthe employees the inevitability of a strike and attendantjob loss. It therefore is concluded that O'Donovan's re-marks, as part of the orchestrated whole, violated Sec-tion 8(a)(l) as alleged.8B. The February LPN Meetings and PollFacts: In February 1978, Respondent convened twomeetings of its licensed practical nurses, the first on orabout the 14th and the second a week or so later. Thosepresent for management were Helen McAlmond, direc-tor of nursing services, James Meade, executive vicepresident, and Cynthia Rogers, director of the socialservices department. No script was used. Explaining themeetings' purpose, Meade testified that the LPNs were"attempting to find an alternate or a better source ofcommunication" with management, "and wanted to dis-cuss that method." Or, as Rogers put it, she and McAI-rnond "set up" the meetings after some of the LPNs hadcomplained that they were not "getting the recognition" We.x-e, of Hleadland. Inc., 23t NLRB 1001, 1002 (1978): Four WindInduitrii. Ir .211 NLRH 542 (1974): 7bmmn'ry Spanish Fo)ds. Inc., 18NLRB 235 (197().ST. FRANCIS HOSPITAL 187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD..[and] wanted a committee of representatives to meetwith nursing services on a monthly basis as the RNs do."There had been no prior meetings for this purpose, al-though this had been a recurrent complaint of the LPNsfor several years, according to Rogers. During one orthe other or both of the meetings, someone asked whythere had been no previous meetings, to which Rogersreplied that the Union had awakened Respondent to theneed, and that they were "better late than never."In keeping with the meetings' purpose, McAlmondproposed that the LPNs select a representative fromeach department to meet with management once a monthregarding job-related problems, and asked how theyliked that idea.9Other matters were discussed, as well. McAlmond an-nounced that the LPNs no longer would be required tosave narcotics cartridges,'° and that "there's going to bea lot more improvements." She acknowledged that theLPNs "are not making the kind of money you should bemaking," asserting that "we're going to take care of this,too." She mentioned that O'Donovan was being replacedby James Hice as head of the hospital, and asked that theemployees give the new leadership a chance--"thingswill be better." Rogers also held out the prospect of sala-ries being "adjusted," explaining that Delta ManagementCompany was then in the process of doing a salary eval-uation. Rogers cautioned, however, that "if the Unioncomes in, all of that is thrown out."''Complaints and suggestions were made from the floor,notes of which were taken by Rogers. McAlmond en-couraged this sort of participation, saying such things as"we need to know this," that she would look into it, orthat a suggestion was a "good idea." Rogers said that,while no promises could be made, "everything would begiven every consideration."At or about the time of these meetings, Stephanie Cou-sans prepared and distributed ballots to the LPNs in ob-stetrics. Each ballot contained the names of all the LPNsin the department, one cf whom was to be chosen thedepartmental representative. Among those receiving aballot was Linda Reagan, an LPN in obstetrics. Cousanstold her at the time: "Linda, I have a ballot for you. Iwant you to vote for your representative for our OB sec-tion. Be sure and do it and put it on my desk, becauseyou are one of the last ones to vote." Cousans comment-ed that Shirley Pettis "would be good because shealways speaks her mind.".I inda Reagan Itessic Hlorad, and Mary Jefferson ire credited thatMcAlmond soiced such a proposal McAlmond admitted that an in-housegrievance committee was discussed, but asserted that the idea was notpursued after she told the eniploees that not acltion could he taken be-cause of the pe'dcenc) of the election (;ien the undisputed purpose fthe meetings. and the undisputed fact. feound below, that at least soni ofthe LTPNs were polled at or about this lime concering heir choice (ofrepresentatives, the overwhelming weight of, plausibility is ,n t ile side f,1Reagan. Horad, and JeffersonAi Until February 14, expended narcotics cartridges were to he re-turned to the pharmacy Linda Reagan described this as "a lol f Itrou-ble-if we lost one they made us dig it out of the garbage or we stayeduntil we found it."I ' Reagan is credited that McAlmonld anld Rogers iradle stateriillts ofthe sort described Rogers testified tIhat rioney as lnot dliscussed, the"biggest comerplaint" being professionlil recognition Neither McAlnmiidnor Mead testified on the point Reagal conrveed testittial iicerilyand good recall, while Rogers' contrary tstimo!y was not convincingCousans testified that she placed the completed ballotsin her desk drawer, and that no action was taken con-cerning them.Conclusions: It is concluded that McAlmond, Mead,and Rogers violated Section 8(a)(l) substantially as al-leged by holding these meetings, because the Union hadawakened them to the need, for the purpose of discuss-ing the formation of an LPN committee to meet withmanagement;'2that they also violated Section 8(a)(l) asalleged by encouraging complaints and suggestions fromthe floor and indicating that they would "look into"them;' and that Rogers further violated Section 8(a)(l)as alleged by promising that salaries would be "adjusted"upward, then threatening that "all that is thrown out...if the Union comes in."Finally, it is concluded that Cousans violated Section8(a)(1) as alleged by polling the LPNs in her departmentto select a representative for the LPN committee thatwas to meet with management.C. The Small Group Meetings in February and MarchFacts: In anticipation of the election, Respondentformed four teams of two management officials, called"moderators," who conducted two series of small groupemployee meetings. The first series was held the week ofFebruary 20, 1978, and the second week of March 6.The teams first underwent training from the New Or-leans law firm previously referred to, and used scriptsprepared by that firm in their presentations. The teamswere Gerald Foster, the manager of the business office,and Helen McAlmond, director of nursing services;Ingrid Finch, public relations director, and Bill Wilson,whose capacity is not revealed on the record; HazelDowd, personnel director, and Douglas Shaw, mainte-nance supervisor; and James Meade, executive vice presi-dent, and Cynthia Rogers, director of social services.The moderators admittedly did not follow the scriptsto the letter, particularly as they gained familiarity withthe subject matter through repetition, instead using themas guidelines. It nevertheless must be presumed that thescripts were adhered to in substance, and that they,coupled with the testimony of the several witnesses con-cerning the meetings, convey a true picture of what hap-pened.One of the first points made by the moderators in themeetings of the first series was that the Hospital had thelegal right to reject any union bargaining demand; that,while it would bargain with the Union in good faithshould the Union win the election, this did not necessar-ily mean that wages and benefits would improve. One ofthe moderators would raise a blank sheet of paper, ex-plaining that it was what a labor contract looked like atthe outset of bargaining. Mary Wilson credibly testifiedthat Foster said at this point in the meeting she attendedthat wages would revert to the minimum wage of $2.65per hour, that various fringe benefits would be "cut out,"and that bargaining would start "from there." Lou PearlMajor credibly attributed much the same statment to' g, l. I a 'i Iron ,,, .Si eel (, .224 N lR I hh6. 875 (117h): g Re lii- IltEri ( ,rpir. ailidon Plant ,-ihan,iiu l Drivers)iwen. 191 NI R 44, 4 (l')71) S. F~RANCIS HOSPITAL189McAlmond in the meeting she attended, as did LauraSimmons. 4The next point was that, if the Hospital were to rejectthe Union's demands, the Union's only "weapon" tocompel agreement would be a strike. Foster, by his ownadmission, went so far as to say that a strike was the"only tool that the Union had to make the Hospital ne-gotiate with them." The potential consequences of astrike were then explored. The employees were told theycould be "hurt and hurt badly" by a strike-that theywould receive no pay and no unemployment compensa-tion, and that they could even lose their jobs altogetherbecause of an employer's right to replace strikers. Stress-ing job loss, the moderators characterized the Union asone of the more strike prone unions in the country,adding that Respondent would have "no choice" but totry to replace every striker. This portion of the presenta-tions was augmented by the circulation of leaflets tellingof specific instances in which strikers had lost their jobsthrough replacement.The subject then turned to strike violence. The scripttermed this one of the "saddest things" about strikes,noting that violence "is definitely possible" should therebe a strike at the Hospital. Della Jones credibly recalledMcAlmond's being asked about crossing picket lines, andthat McAlmond advised against it, saying that "peoplehave gotten killed." Some of the moderators spoke at orabout this point of union violence to compel employeesto become members. Barbara Trezevant credibly testifiedthat, in one of the meetings, McAlmond stated thatunions burned cars and beat people up to make themjoin, while Florence Burchfield credibly recalled McAl-mond's saying that unions bring in people from out oftown to "threaten and harass" nonjoiners and to "beatup" employees and their families. Similarly, LindaReagan credibly testified that Cynthia Rogers said unionsput sugar in the gas tanks and burned the houses of non-joiners.Further on the subject of strikes, the moderators spokeof patient hardship and even death in the case of aninfant in London because of hospital strikes, circulatingdocumenting leaflets; and Mead and Rogers asserted, ac-cording to the credible testimony of Cora Wiley andLinda Reagan, respectively, that the employees wouldhave to strike should the employees of Olinkraft PaperMill in Monroe, who were represented by the Union, goon strike.The script for the meetings of the first series alsospeaks of a wage survey then being performed by DeltaManagement Company, stating that the process had beenforced "to slow down ...because of the Union." Thescript continues: "If the Union loses the election then wecan get back to that part of the program ...however, ifthe Union wins, then we will be required to bargain withthem and not be able to do anything we had planned."Meade, who concededly followed the scripts "veryclosely" in general, explicitly did so in this area. He testi-fied that he told the employees in his meetings that Delta4 Foster denied thrcatcing a )loss of wages and beniefits, while McAI-mond's testimony did not address he cotmments attributed to her bhMajor and Simmons. Wilson seemed more believable than Foster on thepoint, and is credited.Management was doing a correlation survey betweenwages and responsibilities, the object being "to arrive ata fair competitive wage and salary program that wouldsuit everybody," inserting the qualification that it all"goes for nothing" if the Union wins.The meetings of the first series ended with mentionthat O'Donovan had been replaced by James Hice aschief executive officer, and an entreaty that the employ-ees give the new leadership a chance to show what itcould do before resorting to the Union. Rogers told oneof the groups, according to Linda Reagan's credible tes-timony, that O'Donovan had been replaced ahead oftime because of the "union business"; and Meade assuredthe employees, as Catherine Thompson credibly recalled,that he knew O'Donovan had made everyone mad, butthat "things would be better since she was going." Tomuch the same effect, Rogers said to at least one of thegroups, as Reagan credibly testified, that she could notmake promises, "but things were going to get better";and Della Jones credibly related Dowd's urging that thenew administration be given "about two months andthey'll straighten everything out."The meetings of the second series were much likethose of the first, strikes again being emphasized. Thescript depicts the Union as "one of the most strike-happy" in the country, and declares: "In almost everyhospital in Louisiana where a union has become in-volved, there has been a strike of some sort or another."Pictures of strikers at a hospital in Lake Charles werecirculated, with the script containing the line that "theycould just as easily be pictures of you if this union gets inhere."The moderators in the meetings of the second seriesdiscussed union fees, dues, assessments, and fines, speak-ing of fines of several thousands of dollars; and showedthe employees a sample NLRB ballot. The script alsoraises the prospect of further small group meetings "likethis so we could all sit down and communicate witheach other about our problems and solutions to thoseproblems," and it is evident from the testimony of Doro-thy Claunch, Catherine Thompson, and Vera Tribble, re-spectively, that McAlmond, Mead, and Rogers in factspoke in those terms.During the meetings in both series, the employeeswere encouraged to speak out. Numerous complaintswere voiced. Meade testified: "[I]f somebody had a com-plaint or wanted me to look into something, I took thename and a small couple of sentences on what the com-plaint was, and I said I will take a look and see what wecan do." Mead commented to the employees during thisprocess: "See, there, we can talk about these things; wedon't have to have a union." Finch and Wilson advisedthe employees to take their problems to their supervisors"and see what could be done from there," and Shaw ad-mittedly invited the employees "to talk and present theirproblems."Conclusions: It is concluded that the several modera-tors charged with misconduct-i.e., all but Wilson, whowas unaccountably left out of the pleadings-violatedSection 8(a)(1) substantially as alleged by:(a) Encouraging complaints from the employees, as forexample Meade did by saying "we can talk about thestST. FRANCIS HOSPITAL 189 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthings; we don't have to have a union"; and holding outthe prospect of remedial action, as for example Meadedid by responding to the complaints that he would "takea look and see what we can do."(b) Making generalized promises of improved workingconditions, as when Rogers stated that, while she couldmake no promises, "things were going to get better"; andDowd proposed that the new leadership be given "abouttwo months and they'll straighten everything out"; andMeade assured that "things would be better" now thatO'Donovan was gone.(c) Making specific promises and threats, explicitly orimplicitly contingent upon election outcome, as whenFoster and McAlmond stated that wages would revert tothe statutory minimum, that fringe benefits would be"cut out," and that bargaining would start "from there";when it was indicated that the Delta Management wagesurvey would result in a "fair" wage and salary programif the Union lost, but "goes for nothing" otherwise; andwhen the prospect was raised of further such meetings"so we could all sit down and communicate with eachother about our problems and solutions to those prob-lems."(d) Impressing upon the employees the virtual certain-ty of a strike, and attendant violence and job loss, shouldthe Union get in by stressing the Union's reputed strikeproneness and depicting the strike "weapon" as its onlyrecourse to compel agreement-or, as Foster put it, "tomake the Hospital negotiate"; by deploring strike vio-lence, yet asserting that violence "is definitely possible"should there be a strike; by observing that pictures ofstrikers "could just as easily be pictures or' Respondent'semployees were the Union voted in; by declaring thatRespondent would have "no choice" but to replace strik-ers, etc. 15D. The March 2-3 Hice MeetingsFacts: As earlier mentioned, James Hice replacedO'Donovan as president effective March 1, 1978, report-edly because of the "union business." A series of meet-ings were held on March I and 2 to acquaint the em-ployees with Hice. Meade opened each meeting with abrief statement of introduction, after which Hice spokefrom a script again prepared by the New Orleans lawfirm.Hice stated, as revealed by the text:[Y]ou do have my 100% commitment to work withyou and everyone else in this Hospital to make St.Francis the best possible medical care facility forboth patients and employees. ..I will work witheveryone and do whatever is necessary to solvewhatever problems we might have. When I saywork with everyone I mean everyone. ..I intendto have an open door policy ...and if any of youwant to see me about anything all you have to do iswalk through that open door.Hice expressed an impatience to conclude the servicesfor which Delta Management Company had been con-'5 See cases cited in fn. 8, supra.tracted, saying that its only remaining function "is tosupply the Hospital with a complete wage and benefitssurvey ...so we could ...make sure we were treatingeveryone correctly." Hice also said that "one of the firstthings" his administration would "look into" would bestaffing to "make sure we have enough people ... to dothe work correctly."Only toward the end did he refer to the union situa-tion. He said that, although he did not "know a lot aboutthis particular union," he had seen what unions had doneat other hospitals in Louisiana- "there has been vio-lence, strikes, and patients have even died as a directresult of union strikes." He closed with this appeal:(G]ive me and Mr. Meade a chance to show youwhat we can do to make this hospital the best possi-ble place to work before you risk everything youhave with the Union. Let us work with you tosolve whatever problems we have before you riskstrikes and commit yourself to pay a lot of moneyto the Union.... I believe, no, I know that a unionwill not help us work together, but will only splitus up and make our goal of making St. Francis thebest possible medical care facility for everyone evenharder to achieve.Conclusion: There being no allegation of misconduct inthese meetings, no conclusions are reached in thatregard.E. The March 15-16 Preelection MeetingsFacts: On March 15 and 16, 1978, meetings were heldin which Hice, Meade, and Sister Brendan Mary, identi-fied as the head of all franciscan nuns in the UnitedStates, spoke to the employees about the now imminentelection. Each spoke from a script prepared by the NewOrleans law firm, which was followed "very closely" ac-cording to Meade. Sister Laura Gavin "filled in" forSister Brendan Mary in one of the meetings, reading herpart of the script.The script discloses that Hice opened each meeting bymentioning that the election was to be March 17, and de-claring that "allowing the Union into this hospital wouldbe bad for you, bad for our patients, and bad for ourfuture." He said that, because "the majority of you havetold me of your own free will that you are goinig tovote 'NO' union," he could report "that it is now clearthe Union will be beaten." Hice added that he took "thisfine show of support as a personal endorsement of theprograms we have already started," and pledged "thatwhen the Union is beaten on Friday, we will continue tomove forward to make St. Francis the best medical-carefacility in this area and the best possible place to work."Sister Brendan Mary-or, in the one instance, Gavin-then spoke. She stated, per the script, that the Sisters felt"exactly the same as those of the hospital administra-tion-we do not want the Paperworkers Union in thisHospital." She continued that she had "personally talkedwith many" of the employees and was "pleased andgratified to find that almost everyone reaffirmed" herbelief that a majority would vote against the Union. Shevoiced her appreciation for "this warm show of sup---- ST. FRANCIS HOSPITAL191port," and vowed that "we will do everthing in ourpower to make sure that you never regret your decisionto keep the Union out."Sister Brendan Mary (Gavin) went on, according tothe script, that "health-care facilities ... where employ-ees deal with life and death situations, are simply noplace for a union." Then, to make the oint that theUnion would not "be able to come in here and walkright over us" simply because the Hospital is run by areligious order, she told of a strike of cemetery employ-ees in New Orleans because the archdiocese "said 'NO'to the union's unreasonable demands." As she describedit, there was "some violence-a building was burned andsomeone shot a rifle into the cemetery," the union even-tually "gave up" without getting a contract, and "thestrikers never got their jobs back because they had beenreplaced."Sister Brendan Mary (Gavin) asserted that, "with thestart of a new administration, we have the opportunity tostart anew and work together to solve the problems thatface us all." She concluded:[N]one of use can afford to give this union a chanceto come in here and cause problems like those at...other hospitals in Louisiana where unions havecaused trouble.... By voting No, you can put anend once and for all to the unpleasantness that hasbeen associated with the Union.Meade used the remainder of each meeting to describevoting arrangements and procedures. He urged everyoneto vote-"You should remember that not voting ... canbe the same as voting for the Union"; and, with a sampleballot, explanied how to enter a "No" vote. He finishedby declaring "that we will do everything in our powerto make sure that you never regret your decision to keepthe Union out."Conclusions: It is concluded that Hice, first havingcharacterized the employees' purported antiunion senti-ment "as a personal endorsement of the programs wehave already started," made an unlawful promise as al-leged by pledging that "we will continue to move for-ward to make St. Francis ...the best possible place towork ...when the Union is beaten." The plain implica-tion was that programs "already started" would be ex-panded, and that new programs would be instituted, ifthe Union lost. Similarly, in view of the context in whichit was uttered, it is concluded that Gavin's remark that"we have the opportunity to start anew and work to-gether to solve the problems that face us all" constituteda further unlawful promise of benefits as alleged.' Finally, it is concluded that neither Hice nor Gavinunlawfully solicited grievances, as alleged, during thesemeetings. 17F. The March 17 Yoder MeetingsFacts: David Yoder is Respondent's director of respira-tory therapy. At or about 9 a.m. on March 17, 1978,election day, he announced to a group of respiratory16 E.g., Baker Manufacturing Co.. Inc., 218 NLRB 1295, 1297 (1975)." There being no allegation that Sister Brendan Mary violated theAct, no conclusion is reached in that regard.thereapy technicians in the lounge that he had learnedthat the department would be contracted out if theUnion got in, and that he "would probably" lose his jobin the process. He also said that his request for neonatalequipment had been refused, and asked that each techni-cian see him individually in his office. 'During the individual meetings in his office, Yoderhanded out paychecks, this being a payday,'9and invit-ed questions about the Union and the hospital. He toldsome of the technicians that the Hospital had been "put-ting pressure" on him to "put more pressure" on thembefore the election, something he did not want to do be-cause he felt they were intelligent enough to vote prop-erly without being instructed; and he again raised thepossibility of the department's being contracted outshould the Union win, with attendant job loss for him.20Yoder emphasized that patient care would be "upper-most in our minds" in the event of a strike, and thatstrikers consequently would be replaced; told FlorenceBurchfield that work schedules would change if theUnion got in, and would be subject to its approval; toldDorothy Claunch that her benefits would have to be re-negotiated should the Union win; and asked Barbara Tre-zevant how she felt about the Union.21Conclusions: It is concluded that Yoder violated Sec-tion 8(a)(1) substantially as alleged by referring to the de-partment's being contracted out should the Union win,and by asking Trezevant how she felt about the Union.It is further concluded, however, that his mention of thedenial of his request for neonatal equipment was too am-biguous to constitute an unlawful threat of equipmentloss, as alleged.G. The Union Jacket ProblemFacts: On March 13, 1978, Trudie Wheeler draped ared windbreaker jacket over the microfiche machine inthe business office so that the lettering on its back-"Union Committee"- was visible to passers-by. She ad-mittedly wanted other employees to see it. GeraldFoster, the manager of the business office, presently di-rected that she remove the jacket from display; and, ator about the same time, told a gathering of businessoffice employees, Wheeler among them, that they werenot to wear such apparel in patient access areas. He toldWheeler, however, that she could wear the jacket at herdesk.Also on March 13, James Meade came upon MarvinMcMurray wearing such a jacket in a patient accessarea. He told McMurray that it would be all right towear the jacket in the laundry room, but not where pa-ls This is Barbara Trezevant's credited version of Yoder's remarksYoder did not directly refute Trezevant, and admittedly raised the con-tracting out possiblity in the ensuing individual meetings'1 It was not customary for Yoder to distribute the checks in thismanner.10 Yoder is discredited that his only reference to job loss svas in thecontext of strikers being replaced. Trezevant and Ruth Bell both crediblytestified that he raised the possibility of his losing his job if contractingout occurred It is concluded, however, that, when he told DorothyClaunch that employees "could possibly be replaced," as Claunch testi-fied, he was speaking of the striker replacement situation.21 Trezevant is credited over Yoder's denial that he asked how she feltabout the Union.ST. FRANCIS HOSPITAL 19_ 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDtients might be. And, on March 16, Virginia Odom di-rected Lois Staten to remove a pin bearing a legend tothe effect that she was for the patients 100 percent andfor the Union 200 percent.At or about the time of the election, and despite theprohibitions just described, "Vote No" stickers wereposted around the Hospital, including patient accessareas, and various personnel wore such stickers on theirclothing. Green beanines with "Vote No" legends werecommonplace; and, on the day of the election, Fosterwas seen carrying a "Vote No" billboard.Conclusion: There being no like restrictions upon thewearing of antiunion signs and apparel, it can only beconcluded that the restrictions on the wearing of the"Union Committee" jackets and the prounion pins weredesigned to thwart the Union's organizing campaign andnot to meet any legitimate need to protect patients. Therestrictions therefore violated Section 8(a)(l) as al-leged.22H. The "Excelsior" ListFacts: The voter list supplied by Respondent in ad-vance of the election, as required by Excelsior UnderwearInc. and Saluda Knitting, Inc.,23 contained about 700names and addresses. Intitials were supplied instead offirst names, and there is reason to suspect that the lastknown addresses of some of those listed were not pro-vided.24The record affords no basis for ascertaininghow many addresses were in error whether or not pur-posefully. The day before the election, during a preelec-tion conference, Respondent supplied a supplementarylist of 20 names and addresses omitted from the originallist.Conclusion: The General Counsel contends that, byusing first initials instead of names, by seemingly submit-ting outdated addresses in an unknown number of in-stances, and by neglecting to include 20 employees in theoriginal list, Respondent engaged in a "deliberate attemptto deny the Union meaningful access to its employees,"thereby violating Section 8(a)(1). No case is cited for theproposition that Excelsior noncompliance, over andabove its possible nullifying effect on an election, vio-lates Section 8(a)(1). In the Excelsior case itself, theBoard expressly declined to express a view on theissue.25Without getting into the questionable adequacyof the General Counsel's evidentiary premise, it is con-cluded that the allegation is without supporting legaldoctrine and thus devoid of merit.I. Other Incidents-Marvin McMurray's Schedule26Facts: Until January 21, 1978, Marvin McMurrayworked 5 hours each Saturday and 7 hours daily,22 Baptist Memorial Hospital, 225 NLRB 525 (1976): Ohio MasonicHome, 225 NLRB 509 (1976); St. Joseph's Hospital. 225 NLRB 348 (1976);The Ohio Masonic Ifome. 205 NLRB 357 (1973).2' 156 N LRB 1236 (1966).24 Ruth Bell testified credibly and without refutation that she heardMcAlmond say that Respondent "was forced to give the list of addresses,but not necessarily good addresses25 156 NI.RB at 1246.2~ Because of the multiplicity of similar and overlapping allegationsconcernitg conduct by Respondent during the "critical period," and toexpedite the hearing, counsel fr the General Counsel was precludedMonday through Friday. As of January 21, he was as-signed 8 hours, Monday through Friday with no Satur-day work. When McMurray asked James Meade aboutthe change, Meade explained that McMurray had beenusing his Saturdays on the job to campaign for theUnion, and that O'Donovan wanted it to stop.27Conclusion. It is concluded that the change in McMur-ray's schedule was intended to frustrate his perceivedunion activities, was not in vindication of a valid no-so-licitation rule, and was not warranted by any demon-strated business justification; and that it consequentlyviolated Section 8(a)(1) as alleged.J. Other Incidents-Melva MartinFacts: McMurray testified to a conversation withMelva Martin, an admitted supervisor in housekeeping,in late January 1978, in which Martin asked: "Marvin,what do you think about the Union?" McMurray repliedthat he was "for it all the way," as he recalled, to whichMartin stated that that was his privilege, but that she didnot think "the Hospital is a place for the Union." Martinthen asked, according to McMurray, if he had heardabout the charges-a presumed reference to the chargein Case 15-CA-6681. McMurray said that he had not,"not really"; and Martin closed the conversation bysaying: "Will you keep me informed and I'll keep you in-formed?"Martin admitted that she had talked to McMurrayabout the Union, and that she had voiced her belief that"a hospital ...is no place for the Union." She deniedever asking McMurray how he felt about the Union, butadmitted saying to him: "Now, Marvin, as far as howyou feel about it, I can only give you my feelings aboutthe Union." To the extent that their versions differ,McMurray is credited. His demeanor and recall were im-pressive, while Martin's denials simply lacked conviction.Della Jones, a housekeeper for Respondent, testifiedcredibly and without reputation that, on or about Febru-ary 16, following an employee meeting called by man-agement concerning the Union, Martin asked her whathad happened in the meeting and how she felt about theUnion.Conclusions: It is concluded that Martin violated Sec-tion 8(a)(1) as alleged by interrogating McMurray andJones about their union feelings, and by ending her con-versation with McMurray by asking him to keep her in-formed.from offering evidence in support of misconduct allegedly perpetrated bySister Linda Constantin, Elaine Luther, and Marguerite Franks.27 This is McMurray's version of Meade's remark. James Jackson, alaundry supervisor, also present, testified that Meade said: "Sister Marydon't want you up here on Saturdays]. She thinks you're doing unionactivity work.' Meade's version, while different in detail, was basicallythe same. He testified that it had been reported to him "on too many oc-casions," and especially on Saturdays, that McMurray had been "seen alloiver the Hospital," and that he consequently told McMurray, incidentalto the schedule change "We are not going to pay you overtime for so-cializing among the hospital corridors." McMurray in fact had not beenreceiving overtime pay for his Saturday work, and suffered no loss ofinciome because of the change in schedule. ST. FRANCIS HOSPITAL193K. Other Incidents-Eileen CorcoranFacts: Alma Reed, a housekeeper, testified that she hada March 10, 1978, conversation with Sister Eileen Corco-ran, an admitted supervisor in the conronary care unit, inwhich Corcoran said that the Union could do nothingfor Reed "except start a strike and then there would benothing but trouble." Corcoran denied such a conversa-tion. Reed's demeanor and sureness of recall were con-vincing. She is credited.Della Jones testified of a conversation with Corcoranon an unestablished date in which Corcoran asked howshe felt about the Union. Jones replied, as she recalled,that it "probably would be good for the hospital,"prompting Corcoran to state that it would not because, ifone of Jones' children "was to get sick" during unionpicketing, she would be prevented from crossing thepicket line to obtain care for it and it "would probablydie."Corcoran admittedly had a conversation with Jones inMarch 1978 in which she asked Jones if she had seen andunderstood the campaign posters Respondent had put uparound the Hospital. Corcoran testified that she was thencalled to the telephone, ending the conversation. Shedenied asking Jones how she felt about the Union-"Iwas well aware ...that we could not interrogate themon their feelings about the Union." Jones' version iscredited. She came across as the more sincere of thetwo.Conclusions. It is concluded that Corcoran violatedSection 8(a)(1) as alleged by asking Jones how she feltabout the Union, and by raising the specter of Jones'children dying for want of treatment during picketing;and by telling Reed, in conjunction with Respondent'sheavy emphasis otherwise on strike violence and theUnion's inability to accomplish anything without strik-ing, that the Union could do nothing for her except"start a strike" and cause trouble.L. Other Incidents-Sister Mary CabriniFacts: On March 13, 1978, Catherine Thompson, a fileclerk in the business office, was told to see Sister MaryCabrini in the conference room. Cabrini was an RN andan admitted supervisor. A "very quick conversation"ensued, according to Thompson, in which Cabrini saidthat, "if the Union comes into the Hospital and you don'tjoin ...they could find out where you live and howyou get to work and who your family was."Thompson, who had just finished "a bad day atwork," related that she then told Cabrini "some of thethings that had happened to me," and Cabrini respondedby expressing sympathy and telling Thompson to lookher up if she ever needed her. Cabrini did not testify.Conclusions: It is concluded that the evidence is tooambiguous to sustain the allegations that Cabrini "solicit-ed employee grievances" and "threatened an employeewith union retaliation" by her remarks to Thompson.M. Other Incidents-Cynthia RogersFacts: Cora Wiley, a surgical aide, testified that shehad a conversation with Cythia Rogers, apparently inMarch 1978,28in which Rogers asked Wiley how shethought the employees felt about the Union. Wiley re-plied, as she recalled, that she thought the employeeswere "going to put the Union through," whereuponRogers, first acknowledging that "I'm not supposed toask you this particular question," asked Wiley how sheintended to vote.Rogers, in her testimony, seemed to deny by implica-tion that the conversation went as Wiley described.Rogers admitted, however, that Wiley had denied to herthat she and her family were "involved in this union ac-tivity," raising a large probability that a question hadbeen put. For that reason, and because Wiley seemed tobe a most earnest witness, her recital is credited.Conclusion. It is concluded that Rogers violated Sec-tion 8(a)(1) substantially as alleged by interrogatingWiley as to how she intended to vote and how shethought the employees felt about the Union.CONCLUSIONS OF LAW1. By interrogating an employee as to how she feltabout the Union, how she intended to vote in the NLRBelection, and how she thought other employees feltabout the Union; by asking employees to report card so-licitation and other union activities and developments; bychanging an employee's work schedule to frustrate hisperceived union activities; and by closing an office door,requiring an employee to report whenever leaving herdesk, having a supervisor accompany that employeewhen the employee went to the lounge to smoke, andotherwise imposing restrictions on the employee's move-ments around the Hospital to prevent her engagement inunion activity, all as found herein, Respondent in eachinstance violated Section 8(a)(1) of the Act.2. By telling employees that Respondent did not haveto or would not bargain with the Union, that employeeloans would be discontinued "as long as union activitywas going on," and that anyone signing or "caught"with union cards or signing a card "on hospital time"would be terminated or punished "to the maximum"; andby saying to an employee that she could "pass morecards" behind a closed door than an open door, and thatshe should be careful where she went and what she saidbecause she was being watched and reported upon,thereby creating the impression that her union activitieswere under surveillance, all as found herein, Respondentin each instance further violated Section 8(a)(l).3. By requiring an employee to remove her union pin,and by disallowing employees to wear union jacketsthroughout the hospital premises; by issuing and enforc-ing a rule prohibiting employees from soliciting on behalfof the Union even during their nonworktime and even inareas other than immediate patient care areas, and byotherwise prohibiting employees from soliciting for theUnion at times and in places where antiunion and othersolicitation is permitted; by threatening employees thatthe respiratory therapy department would or could becontracted out should the Union get in: and by telling anemployee that Respondent would not give any money2' Wile) placed the con'ersation a few da' after n¢ f the mnl.llgroup meetings moderated hy Roger, and James MeadeST FRANCIS HOSPITAL 193 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor raises "until the union activities ceased," all as foundherein, Respondent in each instance committed addition-al violations of Section 8(a)(l).4. By encouraging employees to complain to manage-ment about their working conditions and holding out theprospect of remedial action for the purpose of undermin-ing support of the Union; by promising to hold futureemployee meetings "so we could all sit down and com-municate with each other about our problems and solu-tions to those problems," again to undermine support ofthe Union; and by promoting the formation of an in-house committee to represent the LPNs in dealing withmanagement concerning their conditions of employment,and conducting a poll to select members for such a com-mittee, also to undermine the Union, all as found herein,Respondent in each instance committed yet further viola-tions of Section 8(a)(l).5. By making promises to employees that a wage andsalary survey being conducted by Delta ManagementCompany would result in adjustments of wages and sala-ries, but only if the Union did not get in, and that"things would be better," etc., under the new hospitalleadership; and by threatening that, if the Union werevoted in, wages would revert to the statutory minimum,fringe benefits would be "cut out," and bargaining wouldstart "from there," all as found herein, Respondent ineach instance additionally violated Section 8(a)(l).6. By its repeated emphasis on the likelihood of astrike should the Union get in, and its attendant emphasison strike violence and job-loss through strikers replace-ment, as found herein, Respondent conveyed to employ-ees the impression that their selection of the Union torepresent them would be both a futility and a cause ofeconomic harm and physical danger, and in so doing fur-ther violated Section 8(a)(1).The ObjectionsMany instances of misconduct detailed above occurredduring the "critical period" after the January 16, 1978,filing of the election petition. It is concluded that thismisconduct is sufficient to overturn the election.[Recommended Order omitted from publication.]